DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 09/02/2021.
	Claims 1-15, and 21-25 are pending in this application.
Applicant made a provisional election without traverse to prosecute the 
invention of Group II, claims 1-15, and new claims 21-25, is acknowledged.
	Claims 16-20 have been withdrawn and cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
	Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 07/21/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-15, 21, 22, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (US 2018/0301531)
	Regarding claim 1, Xie discloses a method of manufacturing a semiconductor device, comprising: 
	forming a fin structure in which first semiconductor layers 201L, 202L, 203L, 204L and second semiconductor layers 301L, 302L, 303L are alternately stacked (see fig. 2A, fig. 3, and paras. 0012, 0037, 0040-0043); 
	forming a sacrificial gate structure 400/420 over the fin structure; 

	laterally etching the first semiconductor layers 201L, 202L, 203L, 204L through the source/drain space (to form etched first semiconductor layers 201-204, fig. 5); and 
	forming a source/drain epitaxial layer 620 (figs. 8, 9) in the source/drain space 600, 
	wherein at least one of the first semiconductor layers has a (germanium) composition different from another of the first semiconductor layers.  See paras. 0043-0044.

	Regarding claim 2, Xie discloses the method of claim 1, wherein: the first semiconductor layers 201L, 202L, 203L, 204L are made of SiGe, and the second semiconductor layers 301L, 302L, 303L are made of Si.  See paras. 0037, 0040-0043.

	Regarding claim 3, Xie disclose sthe method of claim 2, wherein a Ge concentration of the first semiconductor layers 201L, 202L, 203L, 204L decreases from a bottom one closest to a substrate to a top one of the first semiconductor layers.  See paras. 0043-0044.

	Regarding claim 4, Xie discloses the method of claim 3, wherein at least one of the first semiconductor layers 201L, 202L, 203L, 204L has a Ge concentration which changes along a stacked direction of the first semiconductor layers and second semiconductor layers.  See paras. 0043-0044.

	Regarding claim 5, Xie discloses the method of claim 3, wherein a difference of a Ge concentration between adjacent first semiconductor layers is in a range from 0.5 % to 5.0 %.  See para. 0044.

	Regarding claim 6, Xie discloses the method of claim 4, wherein the first semiconductor layers 201L, 202L, 203L, 204L are laterally etched by wet etching comprising repeating wet etchings using a mixed solution of H202, CH3COOH 2Application No. 16/934,887Docket No. 095714-1119 and HF, followed by a H2O cleaning.  See para. 0060.

	Regarding claim 7, Xie discloses the method of claim 4, wherein in the at least one of the first semiconductor layers, a Ge concentration at a center region is smaller than a Ge concentration at edge regions along the stacked direction.  See para. 0045.

	Regarding claim 8, Xie discloses the method of claim 1, further comprising forming inner spacers 500 made of a dielectric material on ends of the etched first semiconductor layers 201-204, respectively, wherein a width of a bottom one of the inner spacers 500 is greater than a top one of the inner spacers 500.  See fig. 7.  

	Regarding claim 9, Xie discloses the method of claim 8, further comprising, after the source/drain epitaxial layer 620 is formed: 
	removing the sacrificial gate structure 420 (see figs. 9, 10), thereby exposing a part of the fin structure; 

	forming a gate dielectric layer and a gate electrode layer LG1-LG3 (see fig. 12, and para. 0070) around the channel layers 301-303, wherein the gate electrode layer is isolated from the source/drain epitaxial layer by the inner spacer 500 and the gate dielectric layer.  

	Regarding claim 10, Xie discloses the method of claim 1, wherein the source/drain space 600 (fig. 4) has a width that gradually increases from a bottom to a top.  

	Regarding claim 11, Xie discloses a method of manufacturing a semiconductor device, comprising: 
	forming a fin structure in which first semiconductor layers 201L, 202L, 203L, 204L and second semiconductor layers 301L, 302L, 303L are alternately stacked (see fig. 2A, fig. 3, and paras. 0012, 0037, 0040-0043); 
	forming a sacrificial gate structure 400/420 over the fin structure; 
	etching a source/drain region 600 (fig. 4) of the fin structure, thereby forming a source/drain space 600 having a tapered shape; 
	laterally etching the first semiconductor layers 201L, 202L, 203L, 204L through the source/drain space (to form etched first semiconductor layers 201-204, fig. 5);

	forming a source/drain epitaxial layer 620 (figs. 8, 9) in the source/drain space 600, wherein the source/drain space 600 has a width that gradually increases from a bottom to a top, and 
	after the inner spacers 500 are formed, a length of one of the etched first semiconductor layers under the sacrificial gate structures is different from a length of another of the etched first semiconductor layers under the sacrificial gate structures.  See fig. 7.  Note that each of such length(s) comprising the length of each of the semiconductor layers 201-204 and the length of each of the spacers 500, which is similar to what is/are shown in figures 9, 10 of the pending application.

	Regarding claim 12, Xie discloses the method of claim 11, wherein a difference of lengths of the etched first semiconductor layers under the sacrificial gate structures is more than zero and less than1 nm.  See fig. 7, and paras. 0058-0059.

	Regarding claim 13, Xie discloses the method of claim 11, wherein: the first semiconductor layers are made of SiGe, and the second semiconductor layers are made of Si.  See paras. 0037, 0040-0043.

	Regarding claim 14, Xie discloses the method of claim 13, wherein a Ge concentration of the first semiconductor layers decreases from a bottom one to a top one of the first semiconductor layers.  See para. 0043-0044.

	Regarding claim 15, Xie discloses the method of claim 13, wherein a Ge concentration of the first semiconductor layers decreases from a top one to a bottom one of the first semiconductor layers.  See paras. 0043-0044.  Note that the device formed by the method of Xie can be turned upside down.

	Regarding claim 21, Xie discloses a method of manufacturing a semiconductor device, comprising: 
	forming a stacked layer, in which first semiconductor layers 201L, 202L, 203L, 204L  and second semiconductor layers 301L, 302L, 303L are alternately stacked, over a substrate 100 (see fig. 2A, fig. 3, and paras. 0012, 0037, 0040-0043); 
	patterning the stacked layer into a fin structure (fig. 4); 
	forming a sacrificial gate structure 400/420 over the fin structure; 
	etching a source/drain region 600 of the fin structure, thereby forming a source/drain space 600; 
	laterally etching the first semiconductor layers 201L, 202L, 203L, 204L through the source/drain space (to form etched first semiconductor layers 201-204, fig. 5); 
	forming inner spacers 500 (fig. 7) made of a dielectric material on ends of the etched first 4Application No. 16/934,887Docket No. 095714-1119 semiconductor layers; 
	forming a source/drain epitaxial layer 620 (figs. 8, 9) in the source/drain space 600, 
	forming an interlayer dielectric layer 700 (fig. 9); and 

	the first semiconductor layers 201L, 202L, 203L, 204L are made of SiGe (paras. 0037, 0040-0043), and 
	in at least one of the first semiconductor layers 201L, 202L, 203L, 204L, a Ge concentration changes along a stacked direction of the first semiconductor layers and second semiconductor layers.  See para. 0045.
  
	Regarding claim 22, Xie discloses the method of claim 21, wherein in the at least one of the first semiconductor layers, a Ge concentration at a center region is smaller than a Ge concentration at edge regions along a stack direction.  See para. 0045.

	Regarding claim 24, Xie discloses the method of claim 21, wherein a width of a bottom one of the inner spacers 500 is greater than a top one of the inner spacers 500.  See fig. 7.

	Regarding claim 25, Xie discloses the method of claim 21, wherein: 
	the source/drain space 600 has a width that gradually increases from a bottom to a top, and after the inner spacers are formed, a difference of lengths of the etched first semiconductor layers under the sacrificial gate structures is within ± 2 nm.  See fig. 4, and para. 0058.


Claim Rejections - 35 U.S.C. § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2018/0301531) in view of Chang et al. (US 2017/0236900).
	Regarding claim 23, Xie discloses the method of claim 22, comprising all claimed limitations, as discussed above, except for wherein an end of the at least one of the first semiconductor layers that is laterally etched has a curved shape.  
	In the Xie invention, the sacrificial layers 201-204 are etched using a selective isotropic etch to form recessed regions 221-224.  See fig. 5, and para. 0060.

	Chang discloses a method comprising using a selective isotropic etching to etch layers sacrificial material 104 (fig. 1) to form recessed regions, 802 704 (figs. 7, 8).  See paras. 0043-0045 of Chang.  Chang further states that the etch that recessed the sacrificial material 704 is not perfectly isotropic, leaving curved shape 802 to the outward facing surface of the recessed sacrificial material 704.  See para. 0045, and fig. 8.



Conclusion

8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.